DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims (see claim 5 for example) recite that holes are removed by the application of read voltages in the memory device.  The disclosure also teaches that such read voltages are positive voltages applied to the word line (see Figure 5A, for example).  The disclosure provides no other teachings of biases that would effect the removal of holes (as in claim 5, claim 2, for example) or even the “restoration of threshold voltage” (see claim 8).  Therefore the description is lacking in support for the claimed features’ scope.
Claims 1-8, 10-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above, the disclosure is lacking in support and direction with respect to the removal of holes or correction of threshold voltage using a read voltage as claimed.  Therefore, it would require burdensome experimentation by those having ordinary skill to practice the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the disclosure lacks support for the scope of the “hole removal” limitations. That is to say, on of ordinary skill would not know when they have infringed such a limitation since the disclosure only directs that a read bias is provided to remove said holes. Without a description of said mechanism, there is no clear scope of the claimed limitations.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0362798).
Regarding claims 1, 2, 8 and 10, inasmuch as understood Yang discloses a memory device comprising: one or more planes each including a plurality of memory blocks (see Figure 1C); and a control circuit configured to selectively perform a dummy read operation (apply compensating pulse—see paragraph 0027) before a valid read operation on the first memory block, according to whether a read command on the first memory block is firstly received from a host after a program operation is performed on a plane including the first memory block (see paragraphs 0137-0139), wherein the dummy read operation is an operation of applying a read voltage to remove holes, which have flowed into a channel of the first memory block, without outputting data after a program operation is performed (see rejection under 112 above, a dummy read without outputting of data is just an application of voltage to the cell block which is taught by Yang).  
Regarding claims 3, inasmuch as understood Yang discloses the memory device of claim 2, further comprising a memory configured to store a flag value for each memory block (see paragraph 0077), wherein the control circuit performs the program operation on a second memory block in response to a program command, sets the flag values for the respective memory blocks in the plane including the second memory block, wherein the control circuit selectively performs the dummy read operation on the first memory block according to the flag value corresponding to the first memory block, and wherein the control circuit resets the flag value corresponding to the first memory block (data maintenance is performed based on the flag setting).
Regarding claims 4, inasmuch as understood Yang discloses the memory device of claim 3, wherein the control circuit performs the dummy read operation on the first memory block when the flag value corresponding to the first memory block is set (data maintenance is performed based on the flag setting). 
Regarding claims 5, inasmuch as understood Yang discloses the memory device comprising: one or more planes each including a plurality of memory blocks; word lines and bit lines coupled to memory cells in the one or more planes; and a control circuit configured to (see Figure 1C) remove holes (see rejections above, see paragraph 0027 “data maintenance” “sending one or more compensating pulses”), which have flowed into a channel after a program operation is performed, without outputting data (no output data in the compensating pulse) in the  by applying one or more first read voltages, among a plurality of read voltages (see Figures 5A-5C, paragraph 0064), to a selected word line in response to a read command, apply, to the selected word line, second read voltages, among the plurality of read voltages, the second read voltages being different than the first read voltages (for a different state), and reading read data based on a current flowing through bit lines by applying the first and second read voltages (see paragraphs 0062-0064, multiple read voltages applied and state is read for MLC).
Regarding claims 6, 7 and 11, inasmuch as understood Yang discloses the memory device of claim 5, wherein the first read voltages are for differentiating between two or more program states of which corresponding threshold voltages are shifted least by the holes that have flowed into the channel (intended use, read voltage is for differentiating between states).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Park (US 2012/0195130).
Regarding claims 12-14, Yang fails to specifically teach that the channels are connected to a ground voltage via the source line.  However, it is known to provide a threshold correction (e.g. soft-programming, see Park paragraph 0008 for example) such as that suggested by Yang by grounding the channel.  One or ordinary skill would realize that the source and drain of Yang represent the two options to provide ground to the channel and therefore, it would have been obvious to those having ordinary skill at the time of filing to ground the channel in order to provide the corrective pulse as suggested by Yang and to use the source line in order to provide the ground to the channel (see Park, Figure 2) in order to correct the threshold of the cells of Yang.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. 112, Applicant argues that the teachings of the disclosure regarding the grounding of the channel along with the application of the dummy read voltage is sufficient to support the hole removal limitations.  However, the Examiner does not see this as adequate since the claims are specifically drawn to the removal of holes which seems to require a specific set of biases.  Applicant’s disclosure does not set forth any ranges for the read voltages applied to the word lines and bit lines which will effect the claimed hole removal.
With respect to the prior art rejections, the Examiner believes the modified rejections above fully address the arguments which are mostly drawn to the modified claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824